ACCEPTED
                                                                                                  04-15-00476-CR
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                           11/24/2015 11:23:56 PM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK




                                                                              FILED IN
                                                                       4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                      Law Offices of                   11/24/15 11:23:56 PM
                                                                         KEITH E. HOTTLE
                                   David A. Cuellar                            Clerk
                                     1615 Broadway
                                San Antonio, Texas 78215
                                 Phone: (210) 832-9965
                                Facsimile: (210) 832-9966

                                   November 24, 2015

Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Ste. 3200
San Antonio, TX 78205-3037


RE: 15-00476-CR, David Hunt v. State


To The Honorable Justices Of The Fourth Court Of Appeals:

I have been instructed to send this correspondence to you regarding the above-referenced
case. I was one of the court-appointed attorneys at trial level for Mr. David Hunt and the
co-defendant on case number 2014 CR 8842, of which my client Mr. David Hunt was
designated defendant B. This case went to jury trial in May of 2015, with the jury
rendering a guilty verdict.

Before the expiration of thirty days following sentencing, in July of 2015, I, per previous
instruction, filed a Motion for New Trial and Notice of Appeal, thinking this case would
be sent to the Appellate Public Defender’s office, as I have done before. On Friday, July
31, 2015 at 5:35 p.m., I received a notice from your office that the clerk’s record had
been filed. On Monday, August 3, 2015 I inquired in the 226TH District Court why I
received said notice and was informed that I had to file a Motion to Withdraw as
Counsel. I filed said motion on August 5, 2015, which Order to Withdraw was granted
on August 11, 2015.

I heard nothing more until the afternoon of November 23, 2015, in the form of an email
informing me that the appellate brief in this case was past due. After further investigation
it appears there was a puzzling designation in the 226TH’s file that I had been hired on
this case on the same day that I filed the Motion for New Trial and Notice of Appeal, July
17, 2015. In no way, shape, or form was I hired in this case and I never, at any time, filed
any Notice of Retained Counsel, nor am I on the District Clerk’s rotation of attorneys
who handle court-appointed appeals. Further, it also appears that the Order to Withdraw,
dated August 11, 2015, which I have attempted to attach to this letter, was never sent to
your office as part of the clerk’s record, which seems to be an unusual omission.

In summation, I sincerely apologize for the confusion. I await the Court’s instruction on
this case, as it is my desire that Mr. Hunt receives the best representation possible.

Sincerely yours,



David A. Cuellar
Attorney at Law
                                            ACCEPTED
                                        04-15-00476-CR
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
04-15-00476-CR                    11/24/2015 2:31:46 PM
                                         KEITH HOTTLE
                                                 CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 11/24/15 2:31:46 PM
                   KEITH E. HOTTLE
                         Clerk